Citation Nr: 9904493	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985.  

This appeal arose from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO denied the claim for 
entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection was granted for tinnitus 
and for left ear hearing loss in August 1998.  The veteran 
specifically requested to continue his appeal on the issue of 
entitlement to service connection for right ear hearing loss.  
Given the grant of the other benefits sought on appeal, the 
issue on the title page (above) has been restated 
accordingly.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board notes that when the veteran filed his claim for 
entitlement to service connection for bilateral hearing loss 
in November 1994 he also claimed entitlement to service 
connection for a variety of disabling conditions including a 
broken right wrist, a jaw injury, bursitis of the left hip, a 
left arm injury, arthritis, and scars around the eyes, face 
and chin.  

The RO notified him in December 1994 that entitlement to 
service connection was denied in January 1986 for a number of 
these, including wrist, jaw, hip and arm injuries, because 
they were due to willful misconduct.  The RO informed him 
that new and material evidence would be required to reopen 
the prior determination.  



In January 1995 the RO denied the claims for entitlement to 
service connection for arthritis and facial scars, and 
concluded that these were incurred in the same accident, 
which occurred outside of the line of duty.  

The veteran then submitted a number of statements in which he 
vehemently disputed that his motorcycle accident was due to 
misconduct or occurred outside the line of duty.  He 
maintained that the RO committed errors in its prior 
adjudication.  Specifically he contended that the RO did not 
have all of the evidence of record or did not consider all of 
the evidence of record.  

He also provided argument, and cited facts pertaining to his 
accident.  The veteran clearly asked to have the line of duty 
determination removed and asserted that entitlement to 
service connection was warranted for all residuals of that 
accident.  

The only response of the RO was in the April 1995 Statement 
of the Case on the issues of entitlement to service 
connection for bilateral hearing loss, arthritis, and scars 
near the eyes, face and chin.  The RO wrote that the evidence 
did not warrant a change in the previous determination.  It 
was added that treatment records from Darnell Army Community 
Hospital were previously considered and treatment records of 
Scott and White Hospital, at which the veteran was 
subsequently treated, would not be relevant to the outcome of 
the prior administrative decision.  

The veteran subsequently withdrew the claims for entitlement 
to service connection for facial scars and arthritis.  The 
remaining claims of entitlement to service connection for a 
broken right wrist, a jaw injury, bursitis of the left hip, 
and a left arm injury are referred to the RO for appropriate 
action including clarification of whether the veteran is 
alleging clear and unmistakable error and/or attempting to 
reopen the previously denied claims.  


FINDING OF FACT

The claim for entitlement to service connection for right ear 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that he served as a cannon 
crewman.  

On enlistment in February 1981 audiogram readings for the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows (in decibels): 15, 10, 15, 5, and 5.  No hearing loss 
was diagnosed.  

A reference audiogram was taken in July 1983.  Readings for 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
as follows (in decibels): 25, 15, 20, 10, and 25.  

Another audiogram was taken in the course of a periodic 
examination in October 1984.  Readings for the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were as follows (in 
decibels): 20, 15, 25, 10, and 30.  

At the time of his discharge in February 1985 the veteran 
reported hearing loss on his statement of history although he 
did not specify in which ear he claimed hearing loss.  A 
final audiogram was taken at that time.  Readings for the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows (in decibels): 20, 25, 25, 20, and 25.  No hearing 
loss was diagnosed.  

The veteran withdrew a request for a hearing before the 
Board, but he testified at a hearing at the RO in April 1997.  
He testified that in service he was in an artillery unit and 
was exposed to loud noise.  He testified that he was close to 
the cannon when it was firing although he admitted that he 
wore hearing protection.  He testified that he felt that his 
hearing decreased throughout service.  He indicated that at 
discharge he learned that his hearing had decreased.  He 
testified that after service he worked for two years at a 
redwood shop around saws.  He recalled that he was given a 
test and told that he should wear earplugs all the time 
because his hearing was bad.  He could not recall the name of 
the company but stated that he would look into whether 
records could be obtained.  He denied other testing or 
treatment related to his hearing.  The veteran testified that 
he was in the Reserves for 8 years after service.  He did not 
recall having had his hearing tested or having received 
treatment for his hearing.  He did recall that since about 
1990 he had difficulty hearing what people around him were 
saying. 

Reserves records were requested but none could be located.  

A VA audiology examination was conducted in July 1998.  The 
veteran reported decreased hearing with the left ear loss 
greater than that in the right ear.  He reported difficulty 
hearing in crowds.  He told the audiologist that he had 
service in artillery from 1981 to 1985.  Audiogram readings 
for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
were as follows (in decibels): 10, 20, 25, 20, and 30.  
Speech recognition score for the right ear by Maryland CNC 
word list testing was 96 percent.  The audiologist concluded 
that right ear hearing acuity was within normal limits.  



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  




Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board's review of the evidentiary record discloses that 
in-service audiometric tests showed an objective decrease in 
the veteran's hearing in service, see Hensley v Brown, 5 Vet. 
App. 155 (1993).  

However, the fact remains that at no time in service did the 
veteran have a hearing disability as defined in 38 C.F.R. 
§ 3.385, and no hearing disability as defined in that section 
was shown on the recent post service VA examination.  In the 
absence of current disability, his claim for entitlement to 
service connection for bilateral hearing loss is not well 
grounded.  Brammer.  


The competent medical evidence of record does not show that 
the veteran currently has a hearing loss in the right ear 
linked to his period of service.  His claim is predicated on 
his own lay opinion.  As it is the province of trained health 
car professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the appellant's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu, King.

The veteran's lay opinion is an insufficient basis upon which 
to find his claim well grounded, as medical evidence is 
needed.  Espiritu, Caluza.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a right ear hearing loss.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  

As the veteran's claim for service connection for a right ear 
hearing loss is not well grounded, the doctrine of reasonable 
doubt is inapplicable to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the him in developing evidence to include 
the situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quire clear.  
Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.3 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a right ear 
hearing loss, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for right ear hearing loss, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

